ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1987-05-08_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 8 MAY 1987
CONSTITUTION OF CHAMBER

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 8 MAI 1987
CONSTITUTION DE CHAMBRE
Official citation :

Land, Island and Maritime Frontier Dispute (El Salvador/Honduras),
Constitution of Chamber, Order of 8 May 1987,
I.C.J. Reports 1987, p. 10.

Mode officiel de citation :

Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
constitution de chambre, ordonnance du 8 mai 1987,
C.J. Recueil 1987, p. 10.

 

Sales number 5 29
N° de vente :

 

 

 
10

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1987

8 mai 1987

AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE

CONSTITUTION DE CHAMBRE

Présents: M. NAGENDRA SINGH, Président; M. MBAYE, Vice-Président;
MM. Lacus, RUDA, ODA, AGO, SETTE-CAMARA, SCHWEBEL,
sir Robert JENNINGS, MM. BEDJAOUI, Ni, EVENSEN, TARASSOV,
juges; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 26, paragraphes 2 et 3, 31 et 48 de son Statut et les
articles 17, 18, 31, 35 et 44 de son Règlement,

Rend l'ordonnance suivante:

1. Considérant que, par lettre conjointe du 11 décembre 1986 déposée
au Greffe de la Cour le même jour, les ministres des relations extérieures
de la République du Honduras et de la République d’El Salvador ont
transmis au Greffier une copie certifiée conforme d’un compromis en
langue espagnole intitulé « COMPROMISO ENTRE HONDURAS Y EL SALVADOR

4
DIFFÉREND (EL SALVADOR /HONDURAS) (ORDONNANCE 8 V 87) 11

PARA SOMETER A LA DECISION DE LA CORTE INTERNACIONAL DE JUSTICIA LA
CONTROVERSIA FRONTERIZA TERRESTRE, INSULAR Y MARITIMA EXISTENTE
ENTRE LOS DOS ESTADOS, SUSCRITO EN LA CIUDAD DE ESQUIPULAS,
REPUBLICA DE GUATEMALA, EL DIA 24 DE MAYO DE 1986», dont l’entrée en
vigueur était fixée au 1° octobre 1986;

2. Considérant que, par lettres du 11 décembre 1986 et du 19 mars 1987,
le Gouvernement du Honduras a informé la Cour de la désignation de
M. Carlos Roberto Reina comme agent et de M. Mario Carias comme
coagent; et considérant que le Gouvernement d’El Salvador a informé la
Cour, par lettre du 16 février 1987, de la désignation de M. Francisco
Roberto Lima comme agent, par lettre du 7 mars 1987, de la désignation
de M. Alfredo Martinez Moreno comme coagent et, par lettre du
27 mars 1987, de la désignation de M. Abel Salazar Rodezno comme co-
agent;

3. Considérant que, dans la lettre conjointe susmentionnée du 11 dé-
cembre 1986, laquelle était rédigée en langue anglaise, le compromis était
désigné par les termes « Special Agreement between El Salvador and Hon-
duras to submit the land, island and maritime frontier dispute between the
two States to the International Court of Justice for a decision, signed in the
City of Esquipulas, Republic of Guatemala, on 24 May 1986 » ; et considé-
rant que, dans une autre lettre conjointe en langue anglaise, datée du 8 fé-
vrier 1987, les ministres des relations extérieures se sont référés au « Special
Agreement between El Salvador and Honduras, submitting to the decision
of the Court the land, insular and maritime frontier controversy between
both States » ;

4. Considérant que jusqu’à présent les Parties n’ont pas fourni à la Cour
une traduction commune du compromis dans l’une des langues officielles
de la Cour et que ni l’une ni l’autre n’en a soumis sa propre traduction;
considérant que le Gouvernement d’El Salvador a fait savoir qu’il n’avait
pas d’observations à formuler sur les traductions du compromis en anglais
et en français établies parle Greffe de la Cour mais qu’il a émis une réserve
quant à la traduction du titre du compromis; considérant toutefois que le
Gouvernement du Honduras, ayant également reçu communication des
traductions établies par le Greffe, a fait savoir qu’il n’acceptait que le texte
espagnol du compromis «et sa traduction littérale, comme elle a été établie
en anglais et en français à New York » par le Secrétariat de l'Organisation
des Nations Unies, lors du dépôt du compromis conformément à l’ar-
ticle 102 de la Charte:

5. Considérant qu’il convient dés lors, aux seules fins de déterminer le
titre à donner à l’affaire, d’utiliserle libellé adopté parles deux Parties dans
leur lettre conjointe du 11 décembre 1986, c’est-à-dire «land, island and
maritime frontier dispute» entre les Parties, ’adoption de ce titre étant
sans préjudice de l’interprétation adéquate des dispositions du compromis
définissant l’objet du différend;

6. Considérant que le compromis, selon les deux traductions susmen-
tionnées qui existent dans les langues officielles de la Cour, définit à son
article 2 les questions sur lesquelles une décision est demandée et dispose

5
DIFFÉREND (EL SALVADOR/HONDURAS) (ORDONNANCE 8 V 87) 12

à son article 1 que les Parties soumettent ces questions à une chambre de la
Cour composée de trois membres et qu’en outre la chambre comprendra
deux juges ad hoc qui pourront avoir la nationalité des Parties; et considé-
rant que la Cour comprend le compromis comme la priant de former une
chambre conformément à l’article 26, paragraphe 2, de son Statut;

7. Considérant que les Parties ont été dûment consultées, le 17 fé-
vrier 1987, au sujet de la composition de ladite chambre en application de
l'article 26, paragraphe 2, du Statut et de l’article 17, paragraphe 2, du
Règlement de la Cour;

8. Considérant que les Parties ont confirmé, au cours de ces consulta-
tions, l'indication donnée dans le compromis, selon laquelle, en ce qui
concerne le nombre des juges de cette chambre, elles consentaient, confor-
mément à l’article 26 du Statut, à ce qu’il soit fixé à cinq, y compris deux
juges ad hoc choisis par les Parties conformément à l’article 31, para-
graphe 3, du Statut;

9. Considérant que, par lettre du 7 mars 1987, le ministre des relations
extérieures d'El Salvador a fait savoir à la Cour que M. Nicolas Valticos
avait été désigné pour siéger comme juge ad hoc à la chambre; considérant
que, par lettre du 8 avril 1987, l'agent du Honduras a fait savoir à la Cour
que M. Michel Virally avait été désigné pour siéger comme juge ad hoc à la
chambre; et considérant qu'aucune des deux Parties n’a soulevé d’objec-
tion quant au juge ad hoc désigné par l’autre et que la Cour elle-même ne
voit pas d’objection à formuler contre ces choix;

La Cour,

à l’unanimité,

1. Décide d'accéder à la demande des Gouvernements d’El Salvador et
du Honduras tendant à ce que soit constituée une chambre spéciale de
cinq juges pour connaître de la présente affaire;

2. Déclare que, le 4 mai 1987, M. Oda, M. Sette-Camara et sir Robert
Jennings, juges, ont été élus pour former, avec les juges ad hoc susmen-
tionnés, la chambre qui sera saisie de l’affaire et qu’en conséquence
ladite chambre est dûment constituée en vertu de la présente ordonnance,
dans la composition ci-après:

MM. Oda,
Sette-Camara,
sir Robert Jennings, juges,

MM. Valticos,
Virally, juges ad hoc;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le huit mai mil neuf cent quatre-vingt-sept, en trois exem-

6
DIFFÉREND (EL SALVADOR /HONDURAS) (ORDONNANCE 8 V 87) 13

plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement d'El Salvador et au
Gouvernement du Honduras.

Le Président,
(Signé) NAGENDRA SINGH.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. Oba, juge, fait la déclaration suivante:

Lorsqu'une chambre est constituée ainsi qu’il est prévu à l’article 26,
paragraphe 2, du Statut de la Cour, le consentement des deux parties est
essentiel et, comme cette disposition l'indique clairement, le nombre des
juges de cette chambre est fixé par la Cour avec l’assentiment des parties.
Par ailleurs, en ce qui concerne la composition de la chambre, le Président
s’informe des vues des parties conformément à l’article 17, paragraphe 2,
du Règlement de la Cour. Etant souveraine en matière de procédure, la
Cour est libre de choisir, à son gré, n’importe quelle composition; il ne
faut cependant pas perdre de vue que les Etats souverains peuvent exercer
leur droit de retirer une affaire s’ils préfèrent une composition différente
de celle que la Cour a fixée. En pratique, pour qu’une chambre soit viable,
sa composition doit donc nécessairement reposer sur un consensus entre
les parties et la Cour. Pour en garantir la viabilité, la Cour doit par consé-
quent tenir compte des vues des parties, au moment où il est procédé à
l'élection. Une chambre est néanmoins une composante de la Cour, liée
par son Statut et son Règlement; judiciairement parlant, l’impartialité de-
vrait présider autant à l’élection qui est à son origine qu’à son fonctionne-
ment après l'élection.

(Paraphé) NS.
(Paraphé) E.V.O.
